Exhibit 10.1

 

[logo]

GOVERNO DO ESTADO DE RONDÔNIA

Superintendência Estadual de Desenvolvimento Econômico e Infraestrutura - SEDI

 

Ofício nº 755/2018/SEDI-GAB

 

May 25th, 2018

Pacific Software Inc.

34145 Pacific Coast Highway

Dana Point, CA 92629

 

Attn: Mr. Peter J. Pizzino - President & Dr. Wang-Chan Wong - Technical Advisor

 

Subject : Letter of Interest of Traded Brazilian Delegation to China and Trade
Platform Technology.

 

On behalf of the Government of the Rondônia, we are pleased to participate in a
possible visit to China to discuss Trade Relations between Brazilian exporters
and Chinese importers with emphasis on Agricultural Products, such as Beef,
Pork, Soy Beans, and more. We understand that Pacific Software Inc.´s team will
help organize, with local partners and agencies there, to coordinate the
acceptable dates, city and agenda in the near future.

 

In addition, we would like to discuss further the Trade Platform with E-Commerce
Technology your team has proposed to help better promote and transact trade to
China. We would like to complete this assessment with our other regional leaders
and representatives on a video conference call, before your upcoming visit.

 

We look forward to further discussion and planning for your visit.

 

Yours Respectfully

 

BASILIO LEANDRO DE OLIVEIRA

Superintendent of Development

 

Referência: Caso responda este Ofício, indicar expressamente o Processo nº
0041.177524/2018-49 SEI nº 2023922

 

